Citation Nr: 1700115	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right shoulder disability. 

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a respiratory disability, claimed as asthma.

5. Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985 and April 1987 and April 2003. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 
An August 2010 rating decision denied service connection for a left knee disability.  A May 2015 rating decision determined that new and material evidence sufficient to reopen a previously denied claim for service connection for a right shoulder disability had not been submitted.  A June 2015 rating decision denied service connection for asthma.  An August 2015 rating decision denied service connection for skin lesions. 

In September 2016, the Veteran testified via video-conference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a respiratory disability, claimed as asthma, and a skin disability, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2013 rating decision, the RO denied service connection for a right shoulder disability; the Veteran did not appeal.

2. Additional evidence has been received since the May 2013 rating decision that relates to an unestablished fact necessary to substantiate the previously denied claim of entitlement to service connection for a right shoulder disability.

3. Resolving all doubt in favor of the Veteran, his right shoulder disability, diagnosed to include arthritis, has existed continuously since separation from service.

4. Resolving all doubt in favor of the Veteran, his left knee disability, diagnosed to include arthritis, has existed continuously since separation from service.


CONCLUSIONS OF LAW

1. The May 2013 rating decision that denied service connection for a right shoulder disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.160(d), 20.302 (2016).

2. The criteria are met for reopening the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.156, 3.159 (2016).

3. The requirements for service connection for a right shoulder disability are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5103, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4. The requirements for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5103, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The May 2013 rating decision denied service connection for a right shoulder disability on the basis that there were no service treatment records demonstrating complaint or treatment for a right shoulder disability.  The relevant evidence of record at that time included the Veteran's statements and his service, VA, and private treatment records, as well as report of a May 2011 VA examination wherein he insisted upon describing his right shoulder complaints and having an examination of his right shoulder conducted.  Within one year of the RO's rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 C.F.R.          § 3.156(b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  As such, the May 2013 rating decision became final.

Since the time of the May 2013 rating decision, relevant additional evidence, to include additional statements of the Veteran and his updated VA and private treatment records, has been added to the claims file.  Significantly, in a July 2015 statement, the Veteran reported that he incurred right shoulder symptoms coincident to his in-service right elbow fracture, when he fell carrying furniture, however, his right elbow disability was foremost in his mind and he continued to experience his right shoulder symptoms continuously to the present.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a). 

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
The second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of compensable degree or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In the present appeal, the Veteran's right shoulder and left knee disabilities have been diagnosed to include arthritis, a chronic disease listed under 38 C.F.R. § 3.309(a). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.          § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records dated in November 1997 indicate that he slipped on the ice and was stiff and sore on his right side at the armpit; he demonstrated full range of motion of the right shoulder and a right rib fracture was ruled out.  His September 2002 service treatment records demonstrate that he fell while carrying furniture and fractured his right elbow.  During another instance of treatment during service in September 2002, he reported knee and right shoulder pain, described in the treatment report as right elbow pain and right knee pain, however, the notation indicates "knees" and a diagnosis of patellofemoral syndrome.

During a VA examination in October 2007, conducted by a private provider, the Veteran reported bilateral knee pain.  On VA examination in June 2010, the Veteran was diagnosed with patellofemoral syndrome and reported constant left knee discomfort and asserted that both his knees were injured in service due to exercises such as running and jumping, and due to working among large mobile objects such as tanks.  He also complained of right shoulder soreness and reported an in-service 2002 incident wherein he was carrying a desk and fell, landing on and fracturing his right elbow.  On VA examination in May 2011, the Veteran again reported that his pain in the right shoulder began after his in-service right elbow fracture.  X-ray examination at that time revealed mild osteoarthritis of the right shoulder.  During private treatment in June 2011, the Veteran complained of right shoulder pain for years and attributed such to 20 or more years of doing very physical activity in service.  During private treatment in August 2012, the Veteran was diagnosed with symptomatic medial meniscal tear and mild arthritis of the left knee. 

In an April 2012 statement, the Veteran complained of constant and persistent right shoulder pain and reported that during service, he worked as an armor crewman on a main battle tank, and never went to sick call to report pain, as his body would be numb all over and he assumed the pain would go away.  He asserted that he treated his pain with over-the-counter medication for years and finally sought treatment.  In his May 2013 Substantive Appeal, the Veteran asserted that the physicians he saw during service did not give his left knee a full examination and instead only diagnosed him with patellofemoral pain; and he was later diagnosed with a meniscal tear.  In a July 2015 statement, the Veteran reported that he incurred right shoulder symptoms coincident to his in-service right elbow fracture, when he fell carrying furniture, however, his right elbow disability was foremost in his mind and he continued to experience his right shoulder symptoms continuously to the present.

During his September 2016 Board hearing, the Veteran asserted that he experienced right shoulder and left knee pain continuously since service.

The Veteran is competent to report that he experienced right shoulder and left knee pain during and since separation from service, and the Board finds no basis upon which to consider that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159(a)(2).  No VA examiner has considered the Veteran's competent and credible report of continuous right shoulder and left knee symptoms since service.  Based on the forgoing, and resolving all doubt in favor of the Veteran, there is evidence of current right shoulder and left knee disabilities, each diagnosed to include arthritis by studies, and evidence of in-service right shoulder and left knee pain that has continued to the present.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for right shoulder and left knee disabilities, diagnosed to include arthritis, is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a right shoulder disability is reopened.

Service connection for a right shoulder disability is granted.

Service connection for a left knee disability is granted.


REMAND

The Veteran seeks service connection for asthma, and the June 2015 rating decision that denied his claim did so on the basis that a March 2015 VA examination demonstrated that the Veteran did not have asthma, based on results of testing conducted at that time.  However, during his September 2016 Board hearing, the Veteran reported current private treatment for asthma from Dr. Manjal and the undersigned VLJ agreed to hold the record open for 60 days to allow the Veteran an opportunity to supplement the record with his relevant outstanding private treatment records. 

In a September 2016 letter, Dr. Manjal reported that he had been treating the Veteran for asthma since 2013.  On remand, the AOJ should seek authorization from the Veteran and obtain his relevant outstanding private treatment records demonstrating treatment for a respiratory disability, claimed as asthma.  In this regard, the most recent VA treatment records associated with the claims file are dated in August 2015, and on remand, the AOJ should obtain his updated VA treatment records.

The Veteran is service connected for sinusitis and his service treatment records include treatment for instances of sinus complaints and symptoms; however, his service treatment records also include numerous instances of treatment for chest and breathing complaints and symptoms, diagnosed as exercise-induced asthma, asthma, pharyngitis, mononucleosis, upper respiratory infections, pneumonia, exercise-induced bronchospasm, and bronchial infection.  

Thus, the Board must resolve the issue of whether the Veteran indeed has asthma, or a respiratory disability manifested by chest and breathing complaints and symptoms beyond that of his already service-connected sinusitis; and if so, resolve the issue of whether such disability is etiologically related to his in-service chest and breathing complaints and the complaints and symptoms diagnosed as discussed above.  On remand, if the AOJ obtains the Veteran's private treatment records noted above, the AOJ should forward the Veteran's claims file to the VA examiner who conducted the March 2015 examination for an addendum opinion that discusses the etiology of any respiratory disability of record during the current appellate period. 

The Veteran seeks service connection for skin lesions, and the August 2015 rating decision that denied his claim did so on the basis that an August 2015 VA examination demonstrated that the Veteran did not have skin lesions, beyond that of the lipoma for which service connected was granted.  His May 1993 service treatment records demonstrate treatment for hives.  During his September 2016 Board hearing, the Veteran reported on-going skin problems since service.  He asserted that he first noticed skin lesions during service while serving in Texas, when he got frequent sunburns in the high plains desert.  He reported that he was treated at the Fresno VA Medical Center (VAMC) for skin problems on his face and was told that he had freckles; however, they began to change and grow and his dermatologist removed some lesions with liquid nitrogen.  It appears that the VA treatment records currently associated with the claims file are silent for VA dermatological treatment as described by the Veteran.  On remand, the AOJ should seek information from the Veteran as to the approximate dates of VA dermatological treatment and obtain any identified VA treatment records.  If any additional VA treatment records demonstrate skin lesions found and/or treated during the current appellate period, the AOJ should afford the Veteran another VA examination to determine the etiology thereof.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request the approximate dates of his dermatological treatment at the Fresno VAMC; make arrangement to obtain and associate with the claims file the Veteran's updated VA treatment records dated since August 2015, as well as any treatment records demonstrating dermatological treatment from the Fresno VAMC. 

2. Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any relevant outstanding private treatment records from Dr. Manjal demonstrating treatment for a respiratory disability, including asthma.  Advise the Veteran that Dr. Manjal submitted a September 2016 letter indicating that he had treated the Veteran with asthma since 2013, however, he did not submit results of any pulmonary testing or treatment records demonstrating a diagnosis of asthma that may be considered with the results of the August 2015 VA examination report that indicates that the Veteran did not have asthma.  Advise the Veteran that he may submit his private treatment records if he so chooses.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, if any relevant outstanding private treatment records, records that demonstrate treatment for a respiratory disability, claimed as asthma, beyond that of sinusitis, and/or results of studies demonstrating a respiratory disability, claimed as asthma, beyond that of sinusitis, are associated with the claims file, forward the Veteran's claims file to the VA examiner who conducted the March 2015 VA examination as to the Veteran's respiratory disability, or a suitable substitute.  If any examiner determines that additional physical examination of the Veteran is required, so schedule the Veteran. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any respiratory disability (other than sinusitis), claimed as asthma, had its clinical onset during service, specifically considering the Veteran's in-service chest and breathing complaints and symptoms, diagnosed as exercise-induced asthma, asthma, pharyngitis, mononucleosis, upper respiratory infections, pneumonia, exercise-induced bronchospasm, and bronchial infection.  

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. If any relevant outstanding VA treatment records demonstrating treatment for skin lesions during the current appellate period are associated with the claims file, forward the Veteran's claims file to the VA examiner who conducted the August 2015 VA examination as to the Veteran's skin lesions, or a suitable substitute.  If any examiner determines that additional physical examination of the Veteran is required, so schedule the Veteran. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that skin lesions had their clinical onset during service, specifically considering the Veteran's in-service treatment for hives and his reports of in-service frequent sunburn and post-service freckles and/or lesions that have changed and grown and required removal.  

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5. Finally, readjudicate the Veteran's claims in light of the additional evidence.  If his claims are not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


